FIRST BUSINESS FINANCIAL SERVICES, INC.


RESTRICTED STOCK AGREEMENT

        THIS AGREEMENT, made this ______________ day of _____________, 20____,
(the “Grant Date”) by FIRST BUSINESS FINANCIAL SERVICES, INC., a Wisconsin
corporation (the “Company”), and ____________________, an employee of the
Company (the “Employee”).

1. Grant of Restricted Stock. Pursuant to the First Business Financial Services,
Inc. 2001 Equity Incentive Plan (the “2001 Plan”), the Board of Directors of the
Company (the “Board”) has granted to the Employee, on the terms and conditions
set forth herein, __________________ shares of common stock of the Company (the
“Restricted Shares”).


2. Period of Restriction.


  a. Vesting Period. Twenty-five percent (25%) of the Restricted Shares will
vest on each of the first four (4) anniversaries of the Grant Date, provided the
Employee is employed by the Company or an Affiliate on the applicable vesting
date. If the Employee’s employment terminates prior to the date the Restricted
Shares are vested as a result of death or disability (within the meaning of Code
Section 22(e)(3)), the Restricted Shares will become fully vested on such date
of termination. Upon any other termination of employment prior to the date the
Restricted Shares are vested, the Employee will forfeit the Restricted Shares
unless otherwise determined by the Board or Committee. Notwithstanding the
foregoing, upon a Change of Control, all Restricted Shares shall become vested
in full provided the Employee is employed by the Company or an Affiliate on the
date of such Change of Control.


  b. Non-Transferability of Shares. The Employee may not sell, transfer or
otherwise alienate or hypothecate any of the Restricted Shares until they are
vested.


  c. Voting and Dividends. While the Restricted Shares are subject to
forfeiture, the Employee may exercise full voting rights and will receive all
dividends and other distributions paid with respect to the Restricted Shares, in
each case so long as the applicable record date occurs before the Restricted
Shares are forfeited. If, however, any such dividends or distributions are paid
in Shares, such Shares will be subject to the same risk of forfeiture,
restrictions on transferability and other terms of this Agreement as are the
Restricted Shares with respect to which they were paid.


  d. Termination of Employment. For purposes of this Agreement, the Employee
will not be considered to have terminated employment if the Employee transfers
employment between the Company and any Affiliate of the Company, or between the
Company’s Affiliates, or ceases to be employed by the Company or an Affiliate of
the Company and immediately thereafter becomes a non-employee director of the
Company, a non-employee director of any Affiliate, or a consultant to the
Company or any Affiliate until such Participant’s service as an employee,
director of, or consultant to, the Company and its Affiliates has ceased.


--------------------------------------------------------------------------------

3. Non-Transferability of Award. This Restricted Stock Agreement shall not be
transferable other than by will or by the laws of descent and distribution, or
pursuant to a beneficiary designation filed in accordance with Section 5.


4. Escrow/Issuance of Shares. The Restricted Shares will be held in escrow by
the Company, as escrow agent. The Company will give the Employee a receipt for
the Restricted Shares held in escrow that will state that the Company holds such
Shares in escrow for the Employee’s account, subject to the terms of this
Agreement, and the Employee will give the Company a stock power for such shares
duly endorsed in blank which will be used in the event such shares are forfeited
in whole or in part. As soon as practicable after the vesting date, the
Restricted Shares will cease to be held in escrow, and certificate(s) for such
number of shares will be delivered to the Employee or, in the case of the
Employee’s death, to his or her beneficiary.


5. Beneficiary. The Employee may designate one or more beneficiaries who shall
be entitled to receive the Restricted Shares that vest upon the death of
Employee. The Employee may from time to time revoke or change his or her
beneficiary designation without the consent of any prior beneficiary by filing a
new designation with the Company. The last such designation received by the
Company shall be controlling; provided, however, that no designation, or change
or revocation thereof, shall be effective unless received by the Company prior
to the Employee’s death, and in no event shall any designation be effective as
of a date prior to such receipt. If no beneficiary designation is in effect at
the time of Employee’s death, or if no designated beneficiary survives the
Employee or if such designation conflicts with law, the Employee’s estate will
be considered the beneficiary. If the Board is in doubt as to the right of any
person to receive the Restricted Shares, the Company may refuse to issue shares
to any individual, without liability for any interest or dividends on the
underlying Stock, until the Board determines the person entitled to receive the
shares, or the Company may apply to any court of appropriate jurisdiction and
such application shall be a complete discharge of the liability of the Company
therefor.


6. Restrictions on Issuance and Transfer of Shares.


  a. General. No shares of Stock will be issued under this Agreement unless and
until the Company has determined to its satisfaction that such issuance complies
with all relevant provisions of applicable law, including the requirements of
any stock exchange on which the shares may then be traded.


  b. Securities Laws. Employee acknowledges that he or she is acquiring the
Restricted Shares for investment purposes only and not with a view to resale or
other distribution thereof to the public in violation of the Securities Act of
1933, as amended (the “Act”). Employee agrees and acknowledges with respect to
any Restricted Shares that have not been registered under the Act, that (i)
Employee will not sell or otherwise dispose of such shares except pursuant to an
effective registration statement under the Act and any applicable state
securities laws, or in a transaction which in the opinion of counsel for the
Company is exempt from such registration, and (ii) a legend will be placed on
the certificates for the shares to such effect. As further conditions to the
issuance of the Restricted Shares, the Employee agrees for himself, his
beneficiary(ies), and his heirs, legatees and legal representatives, prior to
such issuance to execute and deliver to the Company such investment
representations and warranties, to enter into a restrictive stock transfer
agreement, and to take or refrain from taking such other actions, as counsel for
the Company determines may be necessary or appropriate for compliance with the
Act and any applicable federal or state securities laws, regardless of whether
the shares have at that time been registered under the Act or qualified under
the securities laws of any state.


2

--------------------------------------------------------------------------------

7. Tax Withholding. To the extent that the receipt of the Restricted Shares or
the vesting of the Restricted Shares results in income to the Employee for
Federal, state or local income tax purposes, the Employee shall deliver to the
Company at the time the Company is obligated to withhold taxes in connection
with such receipt or vesting, as the case may be, such amount as the Company
requires to meet its withholding obligation under applicable tax laws or
regulations, and if the Employee fails to do so, the Company has the right and
authority to deduct or withhold from other compensation payable to the Employee
an amount sufficient to satisfy its withholding obligations. If the Employee
does not make an election under Section 83(b) of the Internal Revenue Code of
1986, as amended, in connection with this Agreement, the Employee may satisfy
the withholding requirement, in whole or in part, by electing to have the
Company withhold for its own account that number of Restricted Shares otherwise
deliverable to the Employee from escrow hereunder on the date the tax is to be
determined having an aggregate Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax that the Company must
withhold in connection with the vesting of such Shares. Such election must be
irrevocable, in writing, and submitted to the Secretary of the Company before
the applicable vesting date. The Fair Market Value of any fractional Share not
used to satisfy the withholding obligation (as determined on the date the tax is
determined) will be paid in cash.


8. Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be a waiver of such
provision or of any other provision hereof.


9. Employee Bound by Plan. Employee hereby acknowledges receipt of a copy of the
2001 Plan and agrees to be bound by all the terms and provisions thereof. The
terms of the 2001 Plan to the extent not stated herein are expressly
incorporated herein by reference and in the event of any conflict between this
Agreement and the Plan, the Plan shall govern. Any capitalized terms not defined
herein will have the meanings given in the Plan. This Agreement is subject to
all of the terms, conditions and provisions of the Plan, including, without
limitation, the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan or this Agreement adopted by the Board and
in effect from time to time. By signing below, the Participant agrees and
accepts on behalf of himself or herself, and his or her heirs, legatees and
beneficiary(ies), that all decisions or interpretations of the Board with
respect to the Plan or this Agreement are binding, conclusive and final.


3

--------------------------------------------------------------------------------

10. Notices. Any notice hereunder to the Company shall be addressed to it at its
office, 401 Charmany Drive, Madison, WI 53719; Attention: Corporate Secretary,
and any notice hereunder to Employee shall be addressed to him or her at the
last home address on file with the Company. Either party may designate some
other address at any time hereafter in writing.


11. Severability. In the event any provision of the Agreement is held illegal or
invalid for any reason, the illegality or invalidity will not affect the
remaining provisions of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.


12. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto, and may be amended or
terminated by the Company or the Board without the Employee’s consent as
provided in the Plan.


        IN WITNESS WHEREOF, the parties have executed this Restricted Stock
Agreement on the day and year first above written.

FIRST BUSINESS FINANCIAL SERVICES, INC.
  By______________________________________ Its:
  The undersigned hereby accepts and agrees to all the terms and provisions of
the foregoing Restricted Stock Agreement and to all the terms and provisions of
the First Business Financial Services, Inc. 2001 Equity Incentive Plan.
  ______________________________________
                                  (Employee)





4